 Case 1:21-cv-12109-RMB-AMD Document 1 Filed 06/03/21 Page 1 of 7 PageID: 1




                             UNITED STATES DISTRICT COURT
                                        FOR THE
                                DISTRICT OF NEW JERSEY
                                     Camden Vicinage

                                                     :
NEW JERSEY MANUFACTURERS                             :
INSURANCE GROUP a/s/o KRISHAN and                    :
USHA GARG,                                           :
                                                     :
                      Plaintiff,                     :
                                                     :   DOCKET NO.:______________
v.                                                   :
                                                     :   Civil Action
                                                     :
ELECTROLUX HOME PRODUCTS, INC.                       :
                                                     :
                      Defendants.                    :
                                                     :


                                           COMPLAINT

               Plaintiffs, New Jersey Manufacturers Insurance Group, as subrogee of Krishan

and Usha Garg, by way of Complaint say:

                                          JURISDICTION

               Jurisdiction in this case is based on diversity of citizenship of the parties and the

amount in controversy. The plaintiff is an insurance provider based in the State of New Jersey.

Defendant, Electrolux, is a corporation under the laws of the State of Delaware having its

principal place of business in the State of North Carolina. The amount in controversy exceeds the

sum of seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.


                                             PARTIES

               1.     The plaintiff, New Jersey Manufacturers Insurance Group (“NJM”) is an

insurance company with a principal place of business at 301 Sullivan Way, West Trenton, New

                                                 1
 Case 1:21-cv-12109-RMB-AMD Document 1 Filed 06/03/21 Page 2 of 7 PageID: 2




Jersey 08628, and insured the property owned by Krishan and Usha Garg, located at 30 Saffron

Drive, Lumberton, NJ 08048.

               2.    Defendant, Electrolux Home Products, Inc. (“ELECTROLUX”) is a

corporation formed in the State of Delaware, and is engaged in the design, manufacture,

assembly, sale and/or supply of, among others, clothes dryers for distribution in the United

States, with a principal business address at 10200 David Taylor Drive in Charlotte, NC, and may

be served within the state through its registered agent located at CT Corporation, 820 Bear

Tavern Road 3/F, West Trenton, NJ 08628.


                                        BACKGROUND

               3.    On or about March 28, 2021, a fire occurred at plaintiff’s insured’s

property located at 30 Saffron Drive, Lumberton, NJ 08048

               4.    At the time of the incident, the property was occupied by tenant, Catherine

Pepe.

               5.    The subject fire originated from an Electrolux manufactured ball-and-hitch

gas clothes dryer.

               6.    At the time of the incident, the tenant, Ms. Pepe, had just finished drying a

load, and upon removal of the load, she smelled smoke. Shortly thereafter, flames appeared from

the dryer.

               7.    Upon information and belief, the subject Electrolux dryer was

manufactured around May 2009..

               8.    Due to fire damage to the unit, no markings could be found on the unit that

could provide brand and/or model information.

               9.    The fire was caused by the defective design of the subject dryer.


                                                2
 Case 1:21-cv-12109-RMB-AMD Document 1 Filed 06/03/21 Page 3 of 7 PageID: 3




                10.     The fire caused significant fire and smoke damage throughout the Garg

property, resulting in significant repairs to restore the building.

                11.     As a direct and proximate result of the damages sustained, Mr. and Mrs.

Garg filed their claim with NJM for property damage.

                12.     As a result of the aforementioned claim, NJM incurred damages in excess

of $134,000.00 in payments to its insured and others to repair and restore the property to its

original condition prior to the subject fire.

                13.     As a result of these payments, NJM now, as subrogee of Krishan and Usha

Garg, seeks to recover the aforementioned damages.

                                                COUNT I
                                   STRICT PRODUCTS LIABILITY
                                    N. J. S. A. 2A:58C ET SEQ.

                14.     Plaintiff repeats the allegations set forth in paragraphs 1 through 13 above

as though set forth at length herein.

                15.     Defendant, Electrolux is and at all times relevant to this Complaint was in

the business of designing, manufacturing, marketing and sale of ball-and-hitch clothes dryers for

use by members of the general public.

                16.     On or about March 28, 2021, a fire occurred at the Garg property causing

significant damage to the plaintiff’s insured property.

                17.     Upon investigation, the fire was found to have originated and caused by

the subject Electrolux clothes dryer.

                18.     At all times relevant to this Complaint, the subject Electrolux clothes dryer

and its component parts was defective as to design and manufacture, in that it, among other

issues:



                                                   3
 Case 1:21-cv-12109-RMB-AMD Document 1 Filed 06/03/21 Page 4 of 7 PageID: 4




                       a.      Allowed lint to come in contact with a competent ignition source;

                       b.      Allowed lint from clothes to collect in areas within the dryer

                               cabinet where it could be ignited by the heat and flame coming

                               from the burner assembly;

                       c.      Allowed lint to collect in an area where it could not be cleaned by

                               a user, and where the accumulated lint could be ignited by the heat

                               and flame coming from the burner assembly;

                       d.      Allowed lint produced by the drying process to accumulate within

                               the area of ignition;

                       e.      Allowed additional fuel loads within the dryer itself, with the use

                               of combustible plastic components, such as, but not limited to, the

                               trap duct, blower housing, lint trap, and trap housing;

                       f.      Allowed fire, combustion products, smoke and burning molten

                               material escape the dryer;

                       g.      failed to provide an audible or visual alarm signal that would

                               indicate the necessity of cleaning the interior of the dryer cabinet;

                               and

                       h.      the failure of the duct monitoring system equipped with the dryer

                               to activate and warn the user that a significant and dangerous

                               amount of lint was present in the ductwork at the time of the fire.

               19.     At all times relevant to this Complaint, the subject Electrolux clothes dryer

and its component parts were defective as to design and manufacture, inclusive of improper

warnings, at the time it left the manufacturing facility of Electrolux.



                                                  4
 Case 1:21-cv-12109-RMB-AMD Document 1 Filed 06/03/21 Page 5 of 7 PageID: 5




               20.     Under the circumstances then and there existing, Electrolux’s clothes

dryer, was unsafe for its intended use for the reason that the product had caused an unreasonably

dangerous condition.

               21.      As a direct and proximate result of the defective condition of the

Electrolux clothes dryer and its component parts, the subject incident occurred, causing the

property damage sustained by NJM’s insureds, for which it has paid.

               22.     By reason of the foregoing, NJM suffered damages in an amount in excess

of $134,000.00 for the damages to the Garg property, together with interest and costs of this

action, to which they are subrogated.

               WHEREFORE, plaintiff, New Jersey Insurance Group, as subrogee of Krishan

and Usha Garg, demands judgment in its favor and against defendant, Electrolux Home Products,

Inc. in an amount in excess of $134,000.00, together with the costs of this action, and any other

relief this Court may deem just and proper.

                                             COUNT II
                                        BREACH OF WARRANTY


               23.     Plaintiff repeats the allegations set forth in paragraphs 1 through 22 above,

as though set forth at length herein.


               24.     At all times relevant to this Complaint, Electrolux designed,

manufactured, marketed and sold the subject ball-and-hitch gas clothes dryer.


               25.     Defendant, Electrolux, expressly and/or impliedly warranted that the

subject clothes dryer was of merchantable quality, and was safe and fit for the purpose intended

when used under ordinary conditions and in an ordinary or foreseeable manner.



                                                 5
 Case 1:21-cv-12109-RMB-AMD Document 1 Filed 06/03/21 Page 6 of 7 PageID: 6




               26.    The fire on March 23 2021 and the consequent damage sustained by

NJM’s insured were caused by Electrolux’s breach of such express and/or implied warranties.


               27.    As a direct and proximate result of the breach of these express and/or

implied warranties, the subject incident occurred, causing the property damage sustained by

NJM’s insureds, for which it has paid.


               28.    By reason of the foregoing, plaintiff, NJM suffered damages in an amount

in excess of $134,000.00 for the Garg property, together with interest and costs of this action, to

which they are subrogated.


               WHEREFORE, plaintiff, New Jersey Insurance Group, as subrogee of Krishan

and Usha Garg, demands judgment in its favor and against defendant, Electrolux Home Products,

Inc. in an amount in excess of $134,000.00, together with the costs of this action, and any other

relief this Court may deem just and proper.




                                  CERTIFICATION OF COUNSEL


               Pursuant to L. Civ. R. 11.2, I certify that, to the best of my knowledge, there is no

other action pending in which the matter in controversy is the subject, nor is there any other

action or arbitration proceeding contemplated.




                                                 6
Case 1:21-cv-12109-RMB-AMD Document 1 Filed 06/03/21 Page 7 of 7 PageID: 7




                                  DESIGNATION OF TRIAL COUNSEL

               Dennis J. Crawford, Esquire is hereby designated as trial counsel on behalf of the

plaintiff in the within action.


                                             CRAWFORD LAW


                                             BY:    s/Dennis J. Crawford
                                                    Dennis J. Crawford, Esquire
                                                    Attorney ID No.: 031001987
                                                    619 South White Horse Pike
                                                    Audubon, NJ 08106
                                                    (856) 310-5550 – Telephone
                                                    (856) 310-9099 – Fax
                                                    E-mail: djc@crawfordlawfirms.com
                                                    Attorney for plaintiff
Dated: 6/3/2021




                                               7
